      Case 4:18-cv-00824-O Document 64 Filed 03/05/21               Page 1 of 1 PageID 813



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

 U.S. PASTOR COUNCIL, et al.,                     §
                                                  §
          Plaintiffs,                             §
                                                  §
 v.                                               §    Civil Action No. 4:18-cv-00824-O
                                                  §
 EQUAL EMPLOYMENT                                 §
 COMMISSION, et al.,                              §
                                                  §
          Defendants.                             §

                                             ORDER

         The parties’ joint motion to extend time to submit a stipulation of facts regarding standing

and class certification (ECF No. 63) is GRANTED.

         The parties shall, by March 22, 2021, submit either: (1) a Joint Stipulation of Facts

Regarding Standing and Class Certification and a joint status report with a pro-posed summary-

judgment schedule or (2) a joint status report with a proposed schedule based on the need for

discovery.

         SO ORDERED on this 5th day of March, 2021.




                                                      _____________________________________
                                                      Reed O’Connor
                                                      UNITED STATES DISTRICT JUDGE




                                                  1
